Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 1 of 18 PageID: 854


                                                    [Docket Nos. 37, 40, 41]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


CANON FINANCIAL SERVICES, INC.,

     Plaintiff,                           Civil No. 18-16332 (RMB/AMD)

           v.                                      OPINION

PALOMAR REPROGRAPHICS,

      Defendant / Third-Party
      Plaintiff,

           v.

CANON SOLUTIONS AMERICA, INC.,

      Third-Party Defendant.



APPEARANCES:

Eisenberg, Gold & Agrawal, P.C.
By: Andrew L. Unterlack, Esq.
1040 Kings Highway North, Suite 200
Cherry Hill, New Jersey 08034
          Counsel for Plaintiff

David J. Khawam, Esq.
Sentry Office Plaza, Suite 604
216 Haddon Avenue
Westmont, New Jersey 08108
          Counsel for Defendant / Third-Party Plaintiff

Archer & Greiner, P.C.
By: Trevor J. Cooney, Esq.
One Centennial Square, P.O. Box 3000
Haddonfield, New Jersey 08033
          Counsel for Third-Party Defendant




                                      1
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 2 of 18 PageID: 855


BUMB, UNITED STATES DISTRICT JUDGE:

     This is a breach of contract suit concerning a commercial lease

of a Canon copier and a separate contract for the service and

maintenance of the copier.

     Presently before the Court are: (1) Defendant / Third-Party

Plaintiff Palomar Reprographics’ Inc.’s Motion to Transfer Venue

pursuant to 28 U.S.C. § 1406(a) and § 1404(a); (2) Plaintiff Canon

Financial Services, Inc.’s (“CFS”) Motion for Summary Judgment; and

(3) Third-Party Defendant Canon Solutions America, Inc.’s (“CSA”)

Motion for Summary Judgment.     Palomar has filed no opposition to the

Motions for Summary Judgment.     For the reasons set forth herein, the

Motion to Transfer Venue will be denied in its entirety, CSA’s Motion

for Summary Judgment will be granted; and CFS’ Motion for Summary

Judgment will be granted in part and denied in part.

I.   FACTUAL AND PROCEDURAL BACKGROUND 1

     A.   The Lease Agreement between CFS and Palomar

     On September 29, 2015, Palomar executed a Lease Agreement with

CFS, whereby Palomar agreed to lease a Canon IRC800 copier and

related accessories from CFS. (CFS’ Statement of Undisputed Facts

“SUF” ¶¶ 1, 3)   CFS and Palomar had previously entered into six (6)

prior lease agreements.    (Id. ¶ 2)    CFS purchased the leased



     1  The facts are taken from CFS’ and CSA’s Statements of
Undisputed Facts which are deemed admitted pursuant to L. Civ. R.
56.1 because Palomar has filed no opposition to the motions for
summary judgment. See infra at Section II. C.
                                   2
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 3 of 18 PageID: 856


equipment from Third-Party Defendant CSA for the specific purpose of

leasing the equipment to Palomar. (Id. ¶ 4)

     “Palomar executed the Lease upon its own business determination

and was not under duress or otherwise coerced by CFS into execution

thereof.” (CFS’ SUF ¶ 10)     In the Lease, Palomar agreed to pay CFS

sixty-three (63) monthly payments of $1,900.00 each, plus applicable

taxes. (Id. ¶ 11)

     The relevant portions of the Lease provide:

     If Customer fails to pay any sum to be paid by Customer to
     CFS under this Agreement on or before the applicable due date,
     Customer shall pay CFS, upon demand, an amount equal to ten
     percent (10%) of each such delayed Payment or ten dollars
     ($10) whichever is greater for each billing period or portion
     of a billing period    such    Payment   is delayed   to   the
     extent permitted by law.        The amounts specified above
     shall be paid as liquidated damages and as compensation for
     CFS’s internal operating expenses incurred in connection with
     such late payment.

     . . .

     Customer shall reimburse CFS for all of its out-of-pocket
     costs and expenses incurred in exercising any of its rights
     or remedies under this Agreement or in enforcing any of the
     terms and provision of this Agreement, including, without
     limitation, reasonable attorney’s fees and expenses and fees
     and expenses of collection agencies, whether or not suit is
     brought. If CFS should bring court action, Customer and CFS
     agree that attorney’s fees equal to twenty-five percent (25%)
     of the total amount sought by CFS shall be deemed reasonable
     for purpose of this Agreement.

     . . .

     Any of the following events or conditions shall constitute an
     Event of Default under this Agreement: (a) if Customer
     defaults in the payment when due of any indebtedness of
     Customer to CFS, whether or not arising under this Agreement,
     without notice or demand by CFS ...

                                      3
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 4 of 18 PageID: 857


     Upon the happening of any one or more Events of Default, CFS
     shall have the right to exercise any one or all of the
     following    remedies    (which   shall    be    cumulative),
     simultaneously, or serially, and in any order: (a) to declare
     all unpaid Payments and other amounts due and payable under
     this Agreement, with CFS retaining title to the Equipment;
     (b) terminate any and all agreements with Customer;... In the
     event the Equipment is not available for sale, the Customer
     shall be liable for the Remaining Lease Balance and any other
     amounts due under this Agreement.

     . . .

     Unless the Agreement automatically renews or Customer
     purchases the Equipment as provided in this Agreement,
     Customer shall, at the termination of this Agreement, return
     the Equipment at its sole costs and expense in good operating
     condition, ordinary wear and tear resulting from proper use
     excepted, to a location specified by CFS.

     . . .

     THIS AGREEMENT HAS BEEN EXECUTED BY CFS IN, AND SHALL FOR ALL
     PURPOSES BE DEEMED A CONTRACT ENTERED INTO IN THE STATE OF
     NEW JERSEY. THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT
     SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY
     WITHOUT REFERENCE TO CONFLICT OF LAW PRINCIPLES. ANY ACTION
     BETWEEN CUSTOMER AND CFS SHALL BE BROUGHT IN ANY STATE OR
     FEDERAL COURT LOCATED IN THE COUNTY OF CAMDEN OR BURLINGTON,
     NEW JERSEY OR AT CFS’ SOLE OPTION WHERE THE EQUIPMENT IS
     LOCATED.   CUSTOMER, BY ITS EXECUTION AND DELIVERY HEREOF,
     IRREVOCABLY WAIVES OBJECTIONS TO THE JURISDICTION OF SUCH
     COURTS AND OBJECTIONS TO VENUE AND CONVENIENCE OF FORUM.
     CUSTOMER, BY ITS EXECUTION AND DELIVERY HEREOF, AND CFS, BY
     ITS ACCEPTANCE HEREOF, HEREBY WAIVES ANY RIGHT TO A JURY TRIAL
     IN ANY SUCH PROCEEDINGS.

(Unterlack Cert. Ex. C-- Lease Agreement)(caps in original)

     Palomar defaulted on the Lease by failing to make the required

monthly payment for May 1, 2017 and each month thereafter. (CFS’ SUF

¶ 25)   CFS has declared the entire accelerated balance to be

immediately due and payable.     (Id. ¶ 26)    Palomar has failed to

return the copier and other equipment to CFS, and retains exclusive
                                      4
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 5 of 18 PageID: 858


care, custody and possession of those items, to the exclusion of CFS.

(Id. ¶ 30)

      B.   The Maintenance Agreement between Palomar and CSA

      On September 23, 2015 Palomar and CSA entered into a Maintenance

Agreement whereby CSA would provide maintenance and repair services

for the Canon copier Palomar leased from CFS.        (Cooney Cert. Ex. G;

CSA’s SUF ¶¶ 6-7)      Between September 2015 and May 2017, CSA

technicians responded to all of Palomar’s service calls even though

Palomar admittedly stopped paying CSA’s invoices sometime in January

or February 2017, resulting in a total outstanding balance of

$12,211.36. (CSA’s SUF ¶¶ 11-15)

      The relevant portion of the Maintenance Agreement provides:

      GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
      CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
      YORK. . . . ANY SUIT BETWEEN THE PARTIES HERETO, OTHER THAN
      ONE SEEKING PAYMENT OF AMOUNTS DUE HEREUNDER, SHALL BE
      COMMENCED, IF AT ALL, WITHIN ONE (1) YEAR OF THE DATE THAT
      THE CLAIM ACCRUES.

(Cooney Cert. Ex. G)(caps and underline in original).


II.   LEGAL STANDARDS

      A.   § 1406(a)

      “The district court of a district in which is filed a case

laying venue in the wrong division or district shall dismiss, or if

it be in the interest of justice, transfer such case to any district

or division in which it could have been brought.”         28 U.S.C. §

1406(a).   Whether venue is “wrong” or “improper” depends exclusively

                                      5
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 6 of 18 PageID: 859


on whether court in which case was brought satisfies requirements of

federal venue laws, irrespective of any forum-selection clause that

may apply in case.    Atl. Marine Const. Co. v. U.S. Dist. Court for W.

Dist. of Texas, 571 U.S. 49 (2013); see also, Howmedica Osteonics

Corp. v. DJO Glob., Inc., 2017 WL 1136671, at *3 (D.N.J. Mar. 27,

2017) (“In Atlantic Marine, the Supreme Court made clear that forum

selection clauses have no impact on whether a venue is improper;

venue is determined exclusively by federal venue laws.         As a result,

the Employee Defendants’ forum selection clauses have no bearing on

the Court’s venue analysis.”) (collecting cases).

     B.   § 1404(a)

     “For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any

other district or division where it might have been brought or to any

district or division to which all parties have consented.” 28 U.S.C.

§ 1404(a).

     Where the parties to a contract “have specified the forum in

which they will litigate disputes arising from their contract,

federal courts must honor the forum-selection clause ‘[i]n all but

the most unusual cases.’ ” In re: Howmedica Osteonics Corp., 867 F.3d

390, 397 (3d Cir. 2017) (quoting Atl. Marine Const. Co.).

     C.   Summary Judgment

     Summary judgment shall be granted if “the movant shows that

there is no genuine dispute as to any material fact and the movant is

                                      6
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 7 of 18 PageID: 860


entitled to judgment as a matter of law.”       Fed. R. Civ. P. 56(a).      A

fact is “material” if it will “affect the outcome of the suit under

the governing law[.]”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A dispute is “genuine” if it could lead a “reasonable

jury [to] return a verdict for the nonmoving party.”         Id.

     “[W]hen a properly supported motion for summary judgment [has

been] made, the adverse party ‘must set forth specific facts showing

that there is a genuine issue for trial.’”        Anderson, 477 U.S. at 250

(citing Fed. R. Civ. P. 56(e)).      In the face of a properly supported

motion for summary judgment, the nonmovant’s burden is rigorous: he

“must point to concrete evidence in the record”; mere allegations,

conclusions, conjecture, and speculation will not defeat summary

judgment.   Orsatti v. New Jersey State Police, 71 F.3d 480, 484 (3d

Cir. 1995); accord, Jackson v. Danberg, 594 F.3d 210, 227 (3d Cir.

2010) (citing Acumed LLC v. Advanced Surgical Servs., Inc., 561 F.3d

199, 228 (3d Cir. 2009) (“[S]peculation and conjecture may not defeat

summary judgment.”)).    Failure to sustain this burden will result in

entry of judgment for the moving party.

     The same basic legal analysis applies when a summary judgment

motion is unopposed, Anchorage Associates v. Virgin Islands Board of

Tax Review, 922 F.2d 168 (3d Cir. 1990), however, the material facts

put forth by the movant are deemed undisputed pursuant to L. Civ. R.

56.1(a) (“any material fact not disputed shall be deemed undisputed

for purposes of the summary judgment motion.”).

                                      7
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 8 of 18 PageID: 861


III. ANALYSIS

     A.   § 1406(a)

     Palomar argues that under the general venue statute, 28 U.S.C. §

1391, the Southern District of California is a proper venue, and the

District of New Jersey is an improper venue.        This argument fails,

however, because Palomar removed this suit from New Jersey state

court.    In the removal context, the proper venue is “the district

court of the United States for the district and division embracing

the place where [the state court] action is pending.”         28 U.S.C. §

1441(a); see also 28 U.S.C.A. § 1390(c) (providing that the general

venue provisions “shall not determine the district court to which a

civil action pending in a State court may be removed, but shall

govern the transfer of an action so removed as between districts and

divisions of the United States courts.”); Kerobo v. Sw. Clean Fuels,

Corp., 285 F.3d 531, 535 (6th Cir. 2002) (“There is only one federal

venue into which a state court action may be removed, and that is in

the statutorily dictated ‘district court ... for the district and

division embracing the place where [the state court] action [was]

pending.’”) (quoting § 1441); Manley v. Navmar Applied Scis. Corp.,

2012 WL 5588757 at *2 (E.D. Pa. Nov. 14, 2012) (“However, § 1391 does

not apply here because Navmar removed this case from state court.

Thus, the removal statute governs the question of venue and provides

for removal ‘to the district court of the United States for the

district and division embracing the place where [the state action] is

                                      8
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 9 of 18 PageID: 862


pending.’ 28 U.S.C. § 1441(a).”).      This suit was removed from New

Jersey state court, therefore the District of New Jersey is the

proper venue by operation of 28 U.S.C. § 1441(a).

     Accordingly, the Court holds that venue in this District is

proper.   Palomar’s § 1406(a) motion will be denied.

     B.   § 1404(a)

     In arguing that the Southern District of California would be a

more convenient forum, Palomar asserts that almost all of the

witnesses to be called at trial reside in Southern California.           This

argument, however, ignores the legal effect of the parties’ forum

selection clause.     As the Supreme Court has explained, “[w]hen

parties agree to a forum-selection clause, they waive the right to

challenge the preselected forum as inconvenient or less convenient

for themselves or their witnesses, or for their pursuit of the

litigation.   A court accordingly must deem the private-interest

factors to weigh entirely in favor of the preselected forum.” Atl.

Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S.

49, 64 (2013).

     Palomar proffers nothing “unusual” about this case that would

support departure from the preselected forum,        Howmedica, 867 F.3d at

397, and the parties’ selection of New Jersey law to govern their

dispute further militates against transfer. See Atl. Marine Const.

Co., 571 U.S. at 62 n.6 (stating that one of the public factors to

consider in the 1404(a) analysis is the law to be applied).

                                      9
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 10 of 18 PageID: 863


     Moreover, Palomar’s attempts to invalidate the forum selection

clause fail. 2   Forum selection clauses “are prima facie valid and

should be enforced unless the enforcement is shown by the resisting

party to be ‘unreasonable’ under the circumstances.” M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 18 (1972). “A forum selection

clause is ‘unreasonable’ where the defendant can make a ‘strong

showing’ either that the forum selection clause is ‘so gravely

difficult and inconvenient that he will for all practical purposes be

deprived of his day in court,’ or that the clause was procured

through ‘fraud or overreaching.” ’ Foster v. Chesapeake Ins. Co., 933

F.2d 1207, 1219 (3d Cir. 1991) (quoting M/S Bremen, 407 U.S. at 15). 3

     First, Palomar asserts that enforcement of the forum selection

clause is unreasonable because the clause allegedly was the product

of “overweening bargaining power between the parties.” (Moving Brief,

p. 20)   The facts before the Court, however, indicate otherwise.

Palomar is undisputedly a commercial entity that leased a commercial



     2  Palomar also argues that the forum selection clause is
permissive, not mandatory, however, Palomar’s argument in this regard
contravenes the clear and unambiguous language of the clause. The
clause plainly indicates that the suit “shall” be brought in a state
or federal court within Camden or Burlington counties unless at CFS’
“sole option,” CFS selects the venue where the equipment is located.
As far as Palomar is concerned, it has no choice other than a state
or federal court within Camden or Burlington counties. Moreover,
even CFS is not free to select any forum it chooses. It simply has
one more choice than Palomar.

     3  A forum selection clause may also be held unenforceable on
public policy grounds. Foster, 933 F.2d at 1219. Palomar makes no
public policy argument in this case.
                                  10
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 11 of 18 PageID: 864


copier for business purposes.      Indeed, the Lease expressly states

that it is a finance lease governed by Article 2A of the U.C.C., and

it is undisputed that Palomar had executed six nearly identical

leases with CFS prior to the Lease at issue. (CFS’ SUF ¶¶ 19, 24)

Moreover, nothing in the record indicates that the Lease was not

negotiated at arms’ length.      That CFS apparently used a form contract

which Palomar alleges it was not free to alter does not render the

forum selection clause unenforceable.       See Foster, 933 F.2d at 1219

(“Where the agreement is an arms-length deal, between sophisticated

commercial entities, the lack of actual negotiations over the forum

selection clause does not affect its validity.”).

     Second, Palomar asserts that the forum selection clause is

unenforceable because “forcing the parties in this case to litigate

in New Jersey would be seriously inconvenient for trial.” (Moving

Brief, p. 26)    In order to render a forum selection clause

unenforceable, however, the logistical challenges must be more than

inconvenient; the obstacles must effectively deprive a party of its

day in court.    M/S Bremen, 407 U.S. at 15.      Palomar has not met this

high standard.    Although Palomar asserts that holding trial in this

Court would be a “logistical impossibility” due to most witnesses

residing in Southern California (Moving Brief, p. 12), the Court

disagrees.   The Federal Rules of Evidence provide tools for

presenting the testimony of unavailable witnesses. See, e.g., Fed. R.

Evid. 804; see also, McNair v. Monsanto Co., 279 F. Supp. 2d 1290,

                                      11
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 12 of 18 PageID: 865


1302 (M.D. Ga. 2003) (“Litigants are not necessarily deprived of

their day in court because they have to use deposition testimony

rather than live testimony in a trial. The use of deposition

testimony for some witnesses in the event of trial is sometimes more

cost effective and regularly used.”). 4      Accordingly, Palomar has not

carried its burden of demonstrating that enforcing the parties’ forum

selection would effectively deprive Palomar of its day in court.

     Accordingly, the Court holds that the parties’ forum selection

clause is enforceable, and that, in accordance with Atlantic Marine

Construction, the 1404(a) analysis does not support a transfer to the

Southern District of California. 5     Palomar’s § 1404(a) motion will be

denied.

     C.    CFS’ Motion for Summary Judgment

     Plaintiff CFS moves for summary judgment as to its breach of

contract claim against Palomar. 6     CFS has put forth sufficient


     4  In the Lease Agreement, Palomar has waived its right to a jury
trial. This fact further weighs against a conclusion that the
inability to present live witnesses would effectively deprive Palomar
of its day in court.

     5  In light of this holding, the Court does not reach CFS’
argument that Palomar waived its § 1404(a) argument when it signed
the Lease Agreement which states that Palomar “irrevocably waives
objections to venue and convenience of forum.” (Compl. Ex. A)

     6  The Complaint asserts two counts-- breach of the Lease and
conversion of the copier-- but CFS’s Motion for Summary Judgment only
addresses the breach of contract claim. Moreover, CFS does not
appear to seek, at this time, any relief designed specifically to
remedy Palomar’s unauthorized retention of the copier. Rather, CFS
only seeks monetary damages as provided by the Lease agreement.

                                      12
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 13 of 18 PageID: 866


evidence supporting a finding that Palomar breached the Lease when it

stopped paying CFS’ invoices, beginning with the May 1, 2017 invoice.

(CFS’ SUF ¶ 25)    Moreover, there can be no issue of disputed fact as

to Palomar’s failure to pay, because Palomar has filed no opposition

to CFS’ motion, and therefore has failed to carry its summary

judgment burden of raising an issue of disputed material fact.

     Under New Jersey law 7, CFS has put forth sufficient evidence of

Palomar’s default under the Lease because the Lease expressly states

that failure to “pay[] when due any indebtedness of Customer to CFS .

. . without notice or demand by CFS” (CFS’ SUF ¶ 21) is an event of

default.   See N.J.S.A. § 12A:2A-501(1) (“Whether the lessor or the

lessee is in default under a lease contract is determined by the

lease agreement and this chapter.”).       Accordingly, the only remaining

issue is CFS’s remedy for the default.

     CFS seeks money damages as provided by the Lease Agreement. 8

Specifically, CFS seeks, inter alia, the accelerated balance on the

Lease, late charges on past due payments, out of-pocket costs and

expenses, and attorneys fees as itemized by CFS’ Senior Legal

Specialist, Irene Giuseppini:



     7  In the Lease agreement, the parties selected New Jersey law--
particularly Section 2A of the U.C.C.-- to govern this dispute.

     8  See N.J.S.A. § 12A:2A-523(1)(3)(f) (“If a lessee . . . fails
to make a payment when due . . . then, with respect to any goods
involved . . . , the lessee is in default under the lease contract
and the lessor may: . . . (f) exercise any other rights or pursue any
other remedies provided in the lease contract.”).
                                  13
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 14 of 18 PageID: 867




(Giuseppini Decl. ¶ 38)

     The Court finds, however, that CFS has not carried its summary

judgment burden as to the $26,001.75 charge entitled “Purchase Option

Price per Lease (Fair Market Value).”       The Giuseppini Declaration

states that “[p]ursuant to ¶ 16 of the Lease, based upon Palomar’s

default and retention of the [copier and related equipment], Palomar

is liable for the remaining Lease balance and other amounts due under

this Agreement, including without limitation, the Purchase Option

Price.” (Giuseppini Decl. ¶ 37)      However, Lease ¶ 16 (as reproduced

by CFS in the Giuseppini Declaration ¶ 28 9) does not provide support

for the conclusion that CFS may deem Palomar’s retention of the

copier as exercising a Purchase Option under the Lease.          According to

the Giuseppini Declaration ¶ 28, Lease ¶ 16 states:


     9  A copy of the Lease Agreement is provided as Exhibits C/D to
CFS’ Motion for Summary Judgment, however, the reproduction quality
is poor, rendering the Lease practically illegible.
                                  14
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 15 of 18 PageID: 868




     Thus, ¶ 16 says nothing about a purchase option.          Indeed, the

Lease states that CFS “retains title to the Equipment,” which is

inconsistent with CFS’ apparent position that Palomar has exercised a

purchase option provided in the Lease.       Moreover, CFS’ position is

also inconsistent with CFS’ conversion claim, which CFS’ papers

conspicuously ignore.     Thus, the Court holds that CFS is not entitled

to summary judgment as to the $26,001.75 charge, and will reduce the

judgment CFS seeks by that amount for a total judgment of

$116,638.70.

     Accordingly, CFS’ Motion for Summary Judgment as to the breach

of contract claim will be granted in part and denied in part.

Further, CFS shall advise the Court within 10 days whether it wishes

to dismiss the conversion claim, and the remainder of the breach of

contract claim as it pertains to the purchase option charge, as

provided by Fed. R. Civ. P. 41.

     D.    CSA’s Motion for Summary Judgment

     Third-Party Defendant CSA moves for summary judgment as to

Palomar’s breach of the Maintenance Agreement claim.          CSA argues: (1)

                                      15
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 16 of 18 PageID: 869


Palomar’s claim is time-barred by the parties’ contractual agreement

to limit the statute of limitation to one year, and (2) the record

evidence demonstrates that CSA did not breach the Maintenance

Agreement.   The Court agrees with both arguments.

     Under New York law 10, parties to a contract may agree to a

shorter statute of limitations applicable to disputes arising under

the contract. Exec. Plaza, LLC v. Peerless Ins. Co., 22 N.Y.3d 511,

518, 5 N.E.3d 989, 991 (2014); see also N.Y. U.C.C. Law § 2-725.            In

this case, the parties clearly and unambiguously agreed to a one-year

statute of limitations.     Palomar’s claim for breach of the

Maintenance Agreement accrued, at the latest, upon its last service

call to CSA which occurred on May 9, 2017.        (Batsford Dep. p. 42-43;

Cooney Cert. Ex. K-- CSA’s log of Palomar’s service calls)           Yet

Palomar did not file the Third-Party Complaint against CSA until

December 14, 2018-- i.e., over seven months late.         Thus, the Court




     10 In the Maintenance Agreement, the parties selected New York
law to govern their dispute. (Cooney Cert. Ex. G) CSA’s brief
analyzes the legal issues under New York common law, the U.C.C., and
New Jersey law. The Court holds that New York common law applies.
The choice-of-law provision in the parties’ agreement excludes New
Jersey law as an option, and while New York has adopted the U.C.C.,
the U.C.C. does not apply to service contracts. Alternatively, to
the extent that the Maintenance Agreement may be considered incident
to the Lease Agreement, and therefore subject to the U.C.C., see
Richard A. Rosenblatt & Co. v. Davidge Data Sys. Corp., 295 A.D.2d
168, 169, 743 N.Y.S.2d 471, 472 (2002), there is no conflict between
New York common law and New York’s U.C.C. as to the legal issues
presented.

                                      16
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 17 of 18 PageID: 870


holds that Palomar’s breach of contract claim against CSA is time-

barred.

      Alternatively, the breach of the Maintenance Agreement claim

fails on the merits.     It is undisputed-- because Palomar has filed no

opposition to the instant motion-- that CSA honored its contractual

obligations insofar as it responded to every service call Palomar

placed. (CSA SUF ¶ 11-12)     Indeed, the undisputed record evidence

demonstrates that Palomar, not CSA, breached the Maintenance

Agreement in January or February 2017, when Palomar stopped paying

CSA’s invoices, yet CSA continued to perform under the Maintenance

Agreement for at least another two and a half months. (CSA SUF ¶ 14-

15)   Thus, the record evidence fails to support a finding of CSA’s

breach of the Maintenance Agreement.

      Accordingly, CSA’s Motion for Summary Judgment will be granted.

IV.   CONCLUSION

      For the foregoing reasons, Palomar’s Motion to Transfer Venue

will be denied in its entirety, CFS’s Motion for Summary Judgment

will be granted in part and denied in part, and CSA’s Motion for

Summary Judgment will be granted.       An appropriate Order shall issue

on this date, and a separate Judgment in the amount of $116,638.70

will be entered in favor of CFS and against Palomar.          Further, CFS

shall advise the Court within 10 days whether it wishes to dismiss

the conversion claim, and the remainder of the breach of contract




                                      17
Case 1:18-cv-16332-RMB-AMD Document 44 Filed 08/04/20 Page 18 of 18 PageID: 871


claim as it pertains to the purchase option charge, as provided by

Fed. R. Civ. P. 41.




Dated: August   , 2020                  __                    ______
                                        RENÉE MARIE BUMB
                                        UNITED STATES DISTRICT JUDGE




                                      18
